344 So. 2d 1324 (1977)
Sammie Lee COX, Appellant,
v.
STATE of Florida, Appellee.
No. 76-1742.
District Court of Appeal of Florida, Second District.
April 27, 1977.
Rehearing Denied May 20, 1977.
*1325 James R. Birkhold, Florida Legal Services, Inc., Gainesville, for appellant.
Robert L. Shevin, Atty. Gen., Tallahassee, and Mary Jo M. Gallay, Asst. Atty. Gen., Tampa, for appellee.
OTT, Judge.
Appellant was convicted of sexual battery and received an indeterminate sentence of three to ten years. Upon appellant's motion to correct sentence, the sentencing judge deleted the three year portion of the sentence and gave appellant a determinate sentence of ten years.
Having determined to give the appellant an "indeterminate sentence" the only lawful sentence allowable under Section 921.18, Florida Statutes was one requiring a minimum of 6 months. We therefore affirm the judgment of conviction but remand for the entry of an indeterminate sentence of six months to ten years.
GRIMES, A.C.J., and SCHEB, J., concur.